Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given telephonically by Robert Neufeld on September 24th, 2021
The application has been amended as follows:

	In the claims:

	Please cancel claims 106, 110, 112 and 115.

	Please chance the dependency of claim 109 from cancelled claim 106 to claim 88.

Examiner’s Statement of Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Taken into the context of claim(s) 88, a skilled artisan would not have found it obvious to have a photovoltaic device comprising a first electrode; a second electrode; and, disposed between the first and second electrodes: a sensitizer material which is capable of performing photoinduced charge generation within the photovoltaic device, wherein the sensitizer material is a mixed-halide perovskite of the formula (I) [A][B][X]3 (I) wherein [A] is at least one cation, comprising at least one organic cation of the formula (R5R6N=CH-NR7R8)+, wherein: 2+; and [X] is two or more different halide anions, wherein one of said two or more different halide anions is iodide, and a p-type layer which comprises a solid-state hole-transporting material which is not said perovskite.

Although Kojima et al. “Organometal Halide Perovskites as Visible-Light Sensitizers for Photovoltaic Cells” teaches a photovoltaic device comprising a first electrode; a second electrode, a sensitizer material which is capable of performing photoinduced charge generation within the photovoltaic device, (Page 6050, Column 2, 2nd Paragraph), a skilled artisan would not have had a reason for the above stated limitations, therefore the photovoltaic device as claimed in claim(s) 88, 90, 92, 94-97 and 99-101 and 105 is novel and non-obvious in view of the art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

The following is an examiner’s statement of reasons for allowance: Taken into the context of claim(s) 116, a skilled artisan would not have found it obvious to have a photovoltaic device comprising a first electrode; a second electrode; and, disposed between the first and second electrodes: a sensitizer material which is capable of performing photoinduced charge generation within the photovoltaic device, wherein the sensitizer material is a mixed-halide perovskite of the formula (I) [A][B][X]3 (I) wherein [A] is at least one cation, comprising at least one organic cation of the formula (H2N=CH-NH2)+, wherein: [B] is at least one divalent metal cation, wherein [B] comprises Pb2+; and [X] is two or more different halide anions, wherein one of said two or more different halide anions is iodide, and a p-type layer which comprises a solid-state hole-transporting material which is not said perovskite.

nd Paragraph), a skilled artisan would not have had a reason for the above stated limitations, therefore the photovoltaic device as claimed in claim(s) 116 is novel and non-obvious in view of the art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL P MALLEY JR. whose telephone number is (571)270-1638.  The examiner can normally be reached on Monday-Friday 8am-430pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey T Barton can be reached on 571-272-1307.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/DANIEL P MALLEY JR./Primary Examiner, Art Unit 1726